Title: To George Washington from the Commissioners for the District of Columbia, 18 February 1795
From: Commissioners for the District of Columbia
To: Washington, George


        
          Sir
          City of Washington Febry 18. 1795.
        
        Your Letter of the 20th of January relates to one of the most engaging subjects with which the human mind can be impressed. The Legislators of all enlightened Countries have thought the education of youth so important to the welfare of Society that it has been a primary object of their attention. It is a theme which merits the most serious Consideration of United America at this time; for, as you well observe it is much to be regretted that the youth of this Country should be obliged to emigrate in search of learning, by which they run the hazard of imbibing disadvantageous prepossessions.
        We have often conversed together, on the founding of an University upon a scale the most extensive, and cannot express the satisfaction it gave us to find your opinions on this subject so consonant to our own. Your letter conveys a comprehensive view of the great Characters and general utility of such an establishment. We had chosen a piece of ground which if approved of by you is intended for the Site. This contains a large space, but we will solicit your consideration of the several parts, and their proposed application, when your other engagements will permit a dedication of a portion of your time to this object.
        Some donations for the University have been subscribed, and we doubt not, when the subject under consideration is more matured, we shall find many persons liberally disposed to forward this national concern; especially when it is made known how much you have it in mind, how sincerely you regret the want of such an establishment, and how generously you have contributed toward it’s endowment.
        Many have suggested in part what ought to be done in forming a general plan. None has yet been presented, but the Board

was informed, some time ago, that Dr Thornton has long had it in Contemplation to lay such an one before the Executive, and has made some progress in digesting it.
        The Board of Commissioners are not vested with powers by any act of Congress or of the Legislature of Maryland on the Subject of a National University. We shall however solicit and receive donations with great pleasure and when necessary there will be no difficulty in procuring the aid of a Law from this State; the Legislature of which cannot be insensible of the immediate benefit to be derived from such an institution.
        Though every assistance in our power will be most readily yielded it will we hope be considered as a work in which United America are equally concerned until sufficient Sums are collected to erect the necessary buildings and insure success to the object.
        When we have the pleasure of seeing you here which we are told will be in March, we will beg leave more fully to explain our ideas on this subject. We are, sir, With the greatest respect Your mo. obedt Servts
        
          Danl Carroll Gusts Scott William Thornton
        
      